El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde determinar si la Junta de Planificación de Puerto Rico (en adelante la Junta de Planificación) ac-tuó conforme a Derecho cuando autorizó la rezonificación de un solar ubicado en la urbanización Park Side de Gua-ynabo de la categoría Distrito Residencial General (R-3), a la categoría Distrito Comercial de Oficinas Uno (CO-1). Dicha autorización fue realizada con la oposición de la Aso-ciación de Residentes de la referida urbanización, la cual plantea ante nos que la Junta de Planificación actuó de forma arbitraria y claramente caprichosa al incumplir con varias disposiciones reglamentarias aplicables. Estimamos que la Asociación de Residentes tiene razón. Por ello, revo-camos la rezonificación impugnada ante nos.
i — i
La urbanización Park Side es una zona residencial loca-lizada en el Municipio de Guaynabo que está compuesta por aproximadamente sesenta y cinco (65) unidades de vivienda. En marzo de 1995, el Sr. Manuel Fernández Mar-tínez gestionó ante la Junta de Planificación un cambio de zonificación de un solar de su propiedad localizado en la calle A-2, Núm. 19, de dicha urbanización. Su intención era cambiar la zonificación del referido solar de la categoría Distrito Residencial General (R-3) a una categoría Distrito Comercial Local (C-l) o a una categoría Distrito Comercial de Oficina l(CO-l).
Según el Reglamento de Zonificación (Reglamento de Planificación Núm. 4), Junta de Planificación de Puerto Rico, Santurce, 1992 (en adelante el Reglamento de Zoni-ficación), el Distrito R-3 fue establecido para clasificar “áreas residenciales desarrolladas o que puedan desarro-llarse y en donde se permitirán diferentes tipos de vivien-das en solares de trescientos (300) metros cuadrados o *282más”. Sec. 13.01 del Reglamento de Zonificación, supra, pág. 67. Por su parte, el Distrito C-l fue establecido en el Reglamento de Zonificación “para clasificar áreas comer-ciales o para crear nuevas áreas comerciales que suplan las necesidades diarias de las personas que residen en el vecindario”. Sec. 21.01 del Reglamento de Zonificación, supra, pág. 94. Mientras, el Distrito Comercial de Oficina 1 fue establecido para clasificar áreas “donde existan o pue-dan existir oficinas, excepto las de alto volumen de clien-tela principalmente como transición entre otros distritos comerciales y áreas residenciales”. Sec. 18.01 del Regla-mento de Zonificación, supra, pág. 85.
Hasta el momento de la solicitud de rezonificación, el señor Fernández Martínez operaba en su propiedad una oficina comercial dedicada a la promoción de diversos productos. Esto era así a pesar de que esta era una activi-dad no autorizada por el ordenamiento de zonificación vi-gente y de que la Administración de Reglamentos y Permi-sos (en adelante A.R.Pe.) había emitido el 25 de marzo de 1994 una resolución mediante la cual ordenó a Fernández Martínez a que cesara la operación de la referida oficina en un período de veinte (20) días. Surge del expediente que Fernández Martínez incumplió esta orden.
Como parte del proceso de rezonificación, el 23 de marzo de 1995 el señor Fernández Martínez, a través del Ing. Daniel Gómez, le envió una comunicación escrita a algunos de los vecinos para informarles las gestiones que realizaba ante la Junta de Planificación y que eventualmente se les notificaría la fecha exacta en la que se realizarían las vistas públicas al respecto.
La vista pública fue realizada el 31 de mayo de 1995. A ella comparecieron varios vecinos de la urbanización orga-nizados como la Asociación de Residentes de Park Side, Inc. (en adelante la Asociación de Residentes) para mani-festar su oposición al cambio de zonificación solicitado. En esencia, la Asociación de Residentes alegó que la solicitud *283de rezonificación no cumplía con varias disposiciones del Reglamento de Zonificación, ya que no contenía una des-cripción clara y completa del sector donde se proponía ha-cer la rezonificación, no señalaba cuáles eran las caracte-rísticas sobresalientes del sector y no expresaba cuál sería el beneficio que derivaría la comunidad de la rezonifica-ción, según lo requiere la reglamentación aplicable. Ade-más, planteó que la solicitud debía ser rechazada, porque el solar en cuestión no contaba con el número de estacio-namientos requeridos por el Reglamento de Zonificación.
Finalmente, la Asociación de Residentes destacó otros elementos que, a su juicio, ameritaban la denegatoria de la solicitud de rezonificación: (1) la calle Núm. 2 de la urba-nización no es un área comercial en donde existan oficinas; (2) la comunidad no recibirá beneficio alguno del cambio solicitado, ya que el establecimiento de oficinas atraerá personas extrañas a la urbanización durante todas las horas del día; (3) la concesión de la autorización solicitada promueve el spot zoning, situación que es contraria a la propia política pública de la Junta de Planificación, y (4) la aprobación de la rezonificación constituiría el comienzo de la destrucción de la urbanización Park Side como un área residencial. Escrito de apelación, pág. 6.
Luego de la celebración de vistas públicas, el 20 de sep-tiembre de 1995 la Junta de Planificación emitió una reso-lución mediante la cual aprobó la rezonificación solicitada. Inconforme con esta determinación, la Asociación de Resi-dentes acudió ante nos a través un recurso de apelación,(1) planteando como fundamentos para revocar la referida re-solución los errores siguientes: (1) la Junta de Planifica-ción actuó de manera arbitraria, caprichosa e irrazonable y *284de forma contraria a sus reglamentos al aprobar los cam-bios solicitados, y (2) la reorganización solicitada viola va-rias disposiciones del Plan de Usos del Terreno de la región metropolitana de San Juan, particularmente en cuanto a que ésta constituye una zonificación aislada o spot zoning.(2)
El apelado Fernández Martínez, por su parte, acudió ante nos para expresarnos su posición. Así, pues, con el beneficio de la comparecencia de las partes, y luego de eva-luar el derecho aplicable, resolvemos.
H-í l-H
La Junta de Planificación es una entidad creada por ley, cuyo objetivo principal es guiar el desarrollo integral y balanceado de Puerto Rico. Para hacer viable esa importante función, la Asamblea Legislativa le confirió amplios poderes para clasificar y designar los terrenos en zonas y distritos, y para establecer las normas que guiarán su uso y desarrollo. Ley Orgánica de la Junta de Planificación de Puerto Rico, Ley Núm. 75 de 24 de junio de 1975, según enmendada, 23 L.P.R.A. see. 62 et seq.; Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993). Los reglamentos y mapas de zonificación aprobados con ese fin pretenden promover el uso más eficaz del limitado recurso de la tierra, de forma que se promueva el desarrollo urbano de una manera ordenada y lógica, con el menor impacto ad-verso posible sobre el ecosistema. (3)
*285En conformidad con los poderes delegados, la Junta de Planificación elaboró el Reglamento de Zonificación. Aun-que este reglamento fue aprobado originalmente en 1955, los cambios continuos en nuestra sociedad han requerido de múltiples revisiones para atemperarlo a las nuevas rea-lidades y necesidades de nuestro entorno urbano y social.
El Reglamento de Zonificación vigente crea varios tipos de distritos de zonificación, tales como: residenciales, co-merciales, industriales, agrícolas y para uso público, entre otros. Provee una descripción de los propósitos de cada uno de estos tipos de distritos y sus diversas variantes y define sus posibles usos. A través de este proceso, la Junta de Planificación establece normas específicas sobre el uso de los terrenos y sobre las obras o estructuras que puedan ser construidas en ellos, de forma que se haga viable un desa-rrollo balanceado que, a su vez, garantice la salud y segu-ridad pública y la mejor convivencia humana.
Los mapas de zonificación elaborados por la Junta de Planificación complementan el ordenamiento de zonifica-ción en Puerto Rico. El propio Reglamento de Zonificación dispone que “[l]os mapas de zonificación que la Junta aprueb[a] y adopt[a] forma[n] parte integral de y [rigen] conjuntamente con [el] Reglamento”. Sec. 4.12 del Regla-mento de Zonificación, supra, pág. 48. Estos mapas delimi-tan geográficamente los distritos que se describen en el referido Reglamento.
Una vez establecida una zonificación en los mapas de zonificación, ésta sólo podrá ser variada en conformidad con la See. 4 del Reglamento de Zonificación, supra, págs. 44-48. Esta sección dispone que la Junta de Planificación “podrá considerar cambios a la zonificación de determinado sector o solar por petición de alguna persona, funcionario u organismo”. Sec. 4.Ó4 del Reglamento de Zonificación, su*286pra, pág. 45. Asimismo, la Sec. 4.06 del Reglamento de Zo-nificación, supra, págs. 46-47, establece los requisitos pro-cesales que deben cumplirse para efectuar la referida rezonificación.
La autoridad para zonificar y rezonificar conferida a la Junta de Planificación forma parte del poder de reglamentación que le fue delegado por la Asamblea Legislativa. Las actuaciones realizadas al amparo de esta autoridad constituyen actos de naturaleza cuasi legislativa, 23 L.P.R.A. sec. 63d, ya que “no que no adjudica[n] una controversia, sino que establece[n] una reglamentación”. Luan Investment Corp. v. Román, 125 D.P.R. 533, 545 (1990).
Al respecto, en Luan Investment Corp. v. Román, supra, pág. 547, señalamos:
Los mapas de zonificación y sus enmiendas representan la forma visual y práctica de instrumentar los reglamentos de zo-nificación y sus enmiendas. Su aprobación y enmiendas no son actos de naturaleza adjudicativa, dirigidos a resolver una con-troversia en particular entre una o más personas, sino que son actos producto de los instrumentos con los cuales el Estado ha provisto a la Junta para reglamentar el uso de la tierra en Puerto Rico, de manera que se logre un desarrollo integral y balanceado de nuestra sociedad.
La Ley Orgánica de la Junta de Planificación de Puerto Rico dispone la revisión judicial para este tipo de actuaciones cuasi legislativas. 23 L.P.R.A. sec. 63d.(4) En este contexto, aunque la Junta de Planificación posee un amplio margen de discreción para implantar la política pública estatal sobre zonificación y, como entidad administrativa, sus actuaciones poseen una presunción de validez y regularidad, M. & B.S., Inc. v. Depto. de Agricultura, 118 *287D.P.R. 319 (1987), compete a los tribunales examinar, en última instancia, la validez jurídica de sus actuaciones.
Para que el ejercicio del poder de reglamentar el uso de los terrenos por parte de la Junta de Planificación sea válidamente ejercido y no entre en conflicto con la disposición constitucional que reconoce como un derecho fundamental el derecho al disfrute de la propiedad —Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1— su ejercicio debe estar razonablemente relacionado a un interés gubernamental legítimo, como lo es la protección de la seguridad pública, la salud, la moralidad o el bienestar general. Además, debe estar enmarcado en el ámbito de los poderes delegados por la Legislatura y debe ser compatible con las disposiciones de los reglamentos que rigen en materia de zonificación y de planificación en nuestro país.
Por ello, como medida fiscalizadora, hemos sostenido que para evaluar si la Junta de Planificación se ha extralimitado en el ejercicio de sus poderes, los tribunales deberán evaluar los factores siguientes: (1) si la actuación administrativa está autorizada por ley; (2) si se delegó el poder de reglamentación; (3) si la reglamentación promulgada está dentro de los poderes delegados; (4) si al aprobarse la reglamentación se cumplió con las normas procesales, y (5) si la reglamentación es arbitraria o caprichosa. Luan Investment Corp. v. Román, supra, pág. 550.
Compete a la parte que impugna una determinación de la Junta de Planificación demostrar su invalidez. Por lo tanto, en este caso le compete a la Asociación de Residentes demostrar que la actuación de la Junta de Planificación fue arbitraria y caprichosa, por apartarse de las normas antes expuestas.
En el caso de autos, la Asociación de Residentes argu-menta que la Junta de Planificación incumplió con la See. 4.06 del Reglamento de Zonificación, supra, la cual re-quiere que la parte promovente de una rezonificación so-*288meta a la Junta un memorial explicativo que contenga in-formación esencial respecto a la naturaleza del sector que sea objeto de la solicitud de rezonificación. Además, argu-menta que el local rezonificado no posee el número de es-tacionamientos requeridos para el tipo de actividad que se propone realizar en él. Por otro lado, en el segundo seña-lamiento de error nos plantean que la rezonificación apro-bada constituye una rezonificación aislada (spot zoning) lo que es contrario al Plan de Usos del Terreno del Área Me-tropolitana de San Juan.
Notamos que aunque las controversias que plantea el primer señalamiento de error inciden sobre el cumpli-miento de disposiciones reglamentarias, éstas disposicio-nes se enmarcan en la política pública de evitar la rezoni-ficación de zonas de forma desordenada y sin que posean las condiciones necesarias para satisfacer las necesidades del nuevo tipo de zonificación. Estimamos, por lo tanto, que para un mejor análisis de las controversias que plantea el caso de autos, debemos analizar inicialmente el segundo señalamiento de error, el cual se circunscribe a determinar si la rezonificación impugnada viola el ordenamiento vigente.
J — i ( — ( HH
La Asociación de Residentes nos plantea que la rezoni-ficación aprobada por la Junta de Planificación viola varias disposiciones del Plan de Usos del Terreno para la Región Metropolitana de San Juan, Santurce, Junta de Planifica-ción, 31 de marzo de 1982 (en adelante el Plan de Usos del Terreno). En específico, destacan que tal autorización viola las disposiciones Núms. 4.01 y 6.03 del referido Plan, que requieren que se examine la compatibilidad de los usos de los terrenos al momento de hacer cambios en las zonifica-ciones a base de que no se cree un impacto adverso a los usos existentes, y también la necesidad de evitar la intro-*289ducción de nuevos distritos de zonificación aislados (spot zoning) en áreas donde predomina otro uso.
A. La Ley Orgánica de la Junta de Planificación de Puerto Rico define el objetivo de los planes de usos de terrenos. Señala, en lo pertinente, que éstos designan:
... la distribución, localización, extensión, e intensidad de los usos de los terrenos para propósitos urbanos, rurales, agrícolas, de explotación minera, bosques, conservación y protección de los recursos naturales, recreación, transportación y comunica-ciones, generación de energía, y para actividades residenciales, comerciales, industriales, educativas, públicas e institucionales. 23 L.P.R.A. sec. 62m.
La misma ley, además, de forma enfática destaca que “[l]os Planes de Usos de Terrenos, así como la disponibilidad y programación de la infraestructura física y social, serán la base para la preparación y revisión de los mapas de zonificación”. 23 L.P.R.A. sec. 62m. Más adelante enfatiza que toda obra o proyecto que sea realizado por cualquier persona o entidad “deberá estar de acuerdo con las recomendaciones de los Planes de Usos de Terrenos”. íd. Es evidente, pues, la importancia de los planes de usos de terrenos en el ordenamiento de la zonificación en Puerto Rico. Sus preceptos forman parte de la política pública gubernamental en torno a la planificación.
En conformidad con lo anterior, la Junta de Planifica-ción adoptó, y el entonces Gobernador de Puerto Rico aprobó el 31 de marzo de 1982, el Plan de Usos del Terreno vigente. Este Plan delimita el área que abarca y reconoce su carácter flexible y dinámico de forma tal que facilite la toma de decisiones en torno a la planificación del país, sin impedir el desarrollo ordenado. Véase el Plan de Usos del Terreno, pág. 4.
El Plan de Usos del Terreno identifica seis (6) categorías de problemas que afectan la región y los clasifica por aque-llos que son generales a toda el área y los que afectan zo-nas específicas. Al hacerlo, establece metas, objetivos y es-*290trategias que hagan viable la solución de los problemas planteados.(5)
En el caso de autos, las disposiciones que argumenta la Asociación de Residentes que fueron violadas están ubica-das en la sección que discute el problema de la especializa-ción de los usos de terrenos. Plan de Usos del Terreno, pág. 72. Esta sección establece como meta “[p]ropiciar la diver-sificación de actividades y usos compatibles y complemen-tarios en aquellas áreas que reúnan los requisitos y promo-ver mayor vitalidad a sitios estratégicos en espacio y tiempo”. íd. Más adelante identifica como objetivo “evitar [la] mezcla de usos incompatibles”, y presenta como estra-tegia lo siguiente:
4.01 Juzgar la compatibilidad de los usos a base de los si-guientes criterios[:'i
Que las características específicas (magnitud y tipo) del nuevo uso no creen impacto adverso en los usos existentes.
Que el nuevo uso mantenga un balance en los usos en el área. (Énfasis suplido y en el original.) Plan de Usos del Terreno, pág. 72.
Más adelante, el Plan de Usos del Terreno, pág. 73, des-taca como otro de los objetivos “[rjestringir la diversifica-ción de usos en áreas cuyo carácter se desea mantener” y define como estrategias lo siguiente:
6.01 Revisar y aplicar el Reglamento de Zonificación
6.02 Desalentar la continuación de los permisos de usos pro-visionales que han sido denegados como peticiones de rezonifi-cación
6.03 Evitar la introducción de nuevos distritos de zonificación aislados (spot zoning) en áreas donde predomina solamente otro uso. (Escolio omitido y énfasis en el original.)
*291Al evaluar la solicitud de rezonificación presentada por Fernández Martínez, y en conformidad con el claro man-dato de la Ley Orgánica de la Junta de Planificación de Puerto Rico, la Junta de Planificación debía considerar la solicitud de rezonificación, no sólo a la luz de las disposi-ciones del Reglamento de Zonificación sino, además, to-mando en consideración las disposiciones antes citadas. La Asociación de Residentes nos plantea, en específico, que la Junta omitió considerar los criterios identificados en la ci-tada Sec. 4.01 y que su actuación propicia la creación de nuevos distritos de zonificación aislados o spot zoning, práctica que desalienta el Plan de Usos del Terreno. Exa-minemos sus planteamientos.
B. El término “zonificación aislada” o spot zoning ha sido definido por los tribunales y los comentaristas como una enmienda a una zonificación que no es cónsona con los principios o esquemas generales de planificación. J.B. Kirkpatrick y otros, Spot Zoning and the Domino Effect, 17 Westchester B.J. 133 (1990); 2 Yokley, Zoning Law and Practice 4th ed. Sec. 13-2, págs. 204-206 (1978). De ordinario, estas enmiendas son el resultado de esfuerzos encaminados a favorecer intereses particulares sin brindarle la debida atención a los derechos de los propietarios de solares adyacentes y al bienestar general de la comunidad. Yokley, supra, Sec. 13.3, pág. 207. Por ello, se ha descrito a este tipo de zonificación como la antítesis de la zonificación ordenada —Palisades Properties, Inc. v. Brunetti, 207 A.2d 522, 533 (1965); Rodgers v. Village of Tarrytown, 302 N.Y. 115 (1951); Reynolds Jr., supra, pág. 118— y múltiples tribunales la han catalogado como una actuación inválida.(6) Eden v. Town Plan and Zoning Com*292mission, 89 A.2d 746 (1952); Cleaver v. Board of Adjustment, 414 Pa. 367 (1964); French v. Zoning Board of Adjustment, 408 Pa. 479 (1962); City of Rusk v. Cox, 665 S.W.2d 233, 235 (1984). Estimamos que en Puerto Rico se impone similar conclusión.
La rezonificación aislada, por definición, no guarda relación alguna con la salud, la seguridad o el bienestar general de la ciudadanía. Se trata de una actuación contraria a los mejores intereses de la comunidad que se aparta de los planes de desarrollo de un área geográfica. De hecho, una de las razones por las cuales la rezonificación aislada ha sido catalogada como la antítesis de la planificación ordenada, lo es la posibilidad de que un solar o propiedad sea rezonificada de forma forzada por el hecho de que una propiedad adyacente haya sido rezonificada previamente. Esta situación, que ha sido denominada como el “efecto dominó”(7) —véase Kirkpatrick, supra, pág. 138— viene a dramatizar los peligros que acarrea la rezonificación aislada dentro de los planes de planificación ordenada de los usos de terrenos y resalta las razones por las cuales esta práctica debe ser evitada. Si las razones que motivan una rezonificación son ajenas al mejor aprovechamiento de los terrenos, desde una perspectiva macrocósmica e integral o a un legítimo interés gubernamental —como lo serían la seguridad pública, la salud o el bienestar general— el caos y el desorden sustituyen a la planificación ordenada, frustrando así la política pública estatal en torno al uso de los terrenos. De ahí que los tribunales de múltiples jurisdicciones no hayan vacilado en decretar su ilegalidad.
Según el ordenamiento de zonificación de Puerto *293Rico, ocurre una rezonificación aislada o spot zoning cuando un mapa de zonificación es enmendado mediante la rezonificación de uno o varios solares o lotes, para autori-zar en ellos un uso diferente al establecido originalmente que resulta incongruente o carente de armonía con los usos de los terrenos de las áreas adyacentes. Esta incongruen-cia, de ordinario, beneficia a un grupo reducido de propie-tarios en perjuicio de los mejores intereses de la comunidad. Esta es la práctica que el Plan de Usos del Terreno pretende erradicar al establecer de forma expresa, como una de sus estrategias, que las entidades guberna-mentales desalienten esta práctica.
Sin embargo, no toda rezonificación de un solar o una propiedad, que pudiera apartarse de los usos que han prevalecido en un área, constituye una rezonificación aislada y, por lo tanto, una actuación inválida. Para hacer esta determinación es necesario examinar las características precisas del área rezonificada a la luz del ordenamiento que rige en materia de zonificación y examinar si la rezonificación es arbitraria o caprichosa por apartarse significativamente de los usos prevalecientes en el área, afectando adversamente los mejores intereses de la comunidad.
Para hacer esta determinación, en otras jurisdicciones, por ejemplo, se han examinado varios criterios. Entre ellos se ha evaluado si el uso permitido por la rezonificación es muy diferente del uso prevaleciente en el área; esto es, si la rezonificación crea un uso incompatible en un área. Sharp v. Zoning Hearing Bd., 628 A.2d 1223 (1993), Radolph v. Town of Brookhaven, 358 N.Y.S.2d 64 (1974); Kirkpatrick, supra, pág. 136. También se ha examinado si el cambio autorizado a un tipo de distrito menos restrictivo no fue realizado para el beneficio de la comunidad, sino simple-mente para favorecer a una persona o a un desarrollador en particular o, en la alternativa, para relevar a un pe-*294queño sector de las restricciones que generalmente aplican a toda el área. 1 Williams, American Planning Law Sec. 27.04, pág. 743 (1988).
Finalmente, se ha examinado si el área involucrada en la rezonificación es particularmente pequeña. Sobre este último criterio se ha destacado, por ejemplo, que “si el área rezonificada involucra sólo un lote o pocos, los tribunales tienden a sospechar y a examinar las justificaciones y los motivos de la rezonificación con mayor cuidado”. (Traducción nuestra.) Williams, supra, pág. 740.(8) No obstante, algunas decisiones de tribunales en Estados Unidos, con las que coincidimos, señalan que una rezonificación no se considera aislada por el único hecho de que incida sobre un solar pequeño o porque aplique sólo a una parcela. Rodgers v. Village of Tarrytown, supra, pág. 13. Aunque el área involucrada en la rezonificación debe ser examinada, tal circunstancia no debe ser determinante.
Estimamos que criterios similares a los antes expuestos resultan útiles para determinar cuándo se constituye una rezonificación aislada. Sin embargo, la evaluación al res-pecto debe hacerse caso a caso, examinando las particula-ridades de la zona en cuestión y los planes de usos de te-rrenos, desarrollados para el área para determinar si la rezonificación es contraria a nuestro ordenamiento de zonificación.
Con lo anterior en mente, evaluemos si tal y como afirma la Asociación de Residentes la rezonificación del so*295lar propiedad del señor Fernández Martínez constituye una rezonificación aislada.
C. Como antes expresamos, el solar rezonificado por la Junta de Planificación comprende un área total de cuatro-cientos ochenta (480) metros cuadrados, ubicados en la ur-banización Park Side de Guaynabo. El área que comprende esta urbanización está zonificada principalmente como dis-trito R-3.
Notamos que los solares inmediatamente adyacentes al solar en cuestión —esto es, a la derecha y a la izquierda— tienen una clasificación de distritos R-3. Asimismo, los so-lares que se encuentran justo frente al solar también tie-nen una clasificación R-3. Todos estos solares poseen una cabida similar. Notamos, no obstante, que los solares que colindan por la parte trasera del solar rezonificado tienen una clasificación de distrito C-3 o de Comercial Central. Sin embargo, la estructura del área en cuestión, según el mapa de zonificación, revela que el acceso a esa área es independiente del acceso del solar rezonificado y del resto de la urbanización Park Side. Es decir, para llegar a estas áreas clasificadas como distritos C-3 no es necesario trans-currir por la calle Park Side Núm. 2, donde está ubicado el solar en controversia, y ni siquiera es preciso entrar en la urbanización Park Side. De este modo, esa área y la urba-nización Park Side se encuentran separadas por la particular organización urbana del área. Más aún, con excep-ción de algunos solares que están próximos a la avenida San Patricio, que discurre por el extremo oeste de la urba-nización, los demás solares con vías de acceso comunes os-tentan una clasificación de distrito R-3.
Por otro lado, no hemos hallado argumento alguno que sugiera que la rezonificación del solar del señor Fernández Martínez propenda al bienestar general de la comunidad. Tampoco hemos podido establecer cómo la rezonificación autorizada se atempera al Plan de Usos del Terreno o cómo contribuye a promover un interés gubernamental legítimo.
*296Por el contrario, toda la evidencia tiende a demostrar que la rezonifícación es contraria a la armonía vecinal del área y que, en lugar de beneficiar a la comunidad, la rezo-nificación tan sólo beneficia al propietario del solar.
Debe advertirse que uno de los factores que debió exa-minar la Junta de Planificación al momento de aprobar la rezonifícación lo fue si el nuevo uso autorizado en un área predominantemente residencial afectaba de forma desfavo-rable la convivencia de la personas que residen en el sector. Aprobar una clasificación distinta a la de R-3, sin duda alguna implica promover un tránsito vehicular mayor en una zona concebida en los mapas de zonificación como ün área residencial, representa un aumento en el número de vehículos que a diario se estacionan en el área y conlleva un aumento en el ruido que se produce en el área, todo ello en detrimento de la mejor convivencia vecinal.
Por otro lado, la Asociación de Residentes nos dirige la atención al hecho de que la Junta de Planificación había denegado en varias ocasiones solicitudes de rezonifícación similares a la solicitada y aprobada en este caso.(9) No ve-mos diferencias notables entre los solares, cuya rezonifica-ción fue denegada, y el solar, que en el caso de autos fue aprobada, que justifique un resultado distinto. Montoto v. Lorie, 145 D.P.R. 908 (1998).
La aprobación de la rezonifícación del solar propiedad del señor Fernández Martínez en este caso es claramente incongruente con la armonía regional. En consecuencia, nos vemos compelidos a concluir que el cambio de zonifica-ción constituyó una rezonifícación aislada, que como seña-lamos, es contraria a los planes de usos de terrenos y cons-*297tituye una actuación arbitraria que los tribunales debemos desalentar y desautorizar.
Esta conclusión no se fundamenta exclusivamente en que no vemos cómo la rezonificación del solar del señor Fernández Martínez se enmarca en un plan de desarrollo integral del área, ni en que no hemos hallado cómo la co-munidad en general se beneficia con la rezonificación. Se fundamenta, además, en que la aprobación de ésta puede tener el efecto de forzar la rezonificación de los solares cir-cundantes de forma desordenadá.
No negamos que a medida que los centros urbanos se desarrollan, las áreas residenciales pueden ser desplazadas a otras zonas. Sin embargo, ese proceso no puede ser forzado por rezonificaciones incompatibles con la política pública estatal.
IV
La conclusión a la que hemos llegado al discutir el se-gundo señalamiento de error se refuerza al examinar las controversias específicas relacionadas al cumplimiento de varias disposiciones del Reglamento de Zonificación que tienen tangencia sobre la práctica que los planes de usos de terrenos para el área metropolitana de San Juan pre-tenden evitar.
A. La Asociación de Residentes argumenta que la Junta de Planificación incumplió con la Sec. 4.06 del Re-glamento de Zonificación, supra, la cual requiere que la parte promovente de una rezonificación someta a la Junta un memorial explicativo que contenga la información si-guiente:
... Una descripción clara y completa del sector, su localiza-ción, características sobresalientes, importancia agrícola, histó-rica, escénica, cultural o natural, razones que apoyan la solici-tud de cambio de zonificación, y el beneficio que derivaría la comunidad o el sector con respecto al mismo. See. 4.06(3) del Reglamento de Zonificación, supra, pág. 47.
*298El Reglamento de Zonificación revela claramente la naturaleza del memorial explicativo y su rol en el esquema de revisión de las zonificaciones promulgadas por la Junta de Planificación. Se trata de un documento de trabajo que le permite a la Junta conocer la naturaleza de la rezonificación solicitada, las condiciones sociales, culturales e históricas del área que se vería afectada por la rezonificación y la deseabilidad de realizar el cambio a la luz del beneficio que derivaría la comunidad o el sector, de aprobarse el cambio. Ningún otro documento requerido por el Reglamento de Zonificación en esta etapa le permite a la Junta de Planificación obtener esta información; la cual, indudablemente, le permite colocarse en condiciones óptimas para evaluar la conveniencia de realizar la rezonificación.(10) De ahí se deriva la importancia y centralidad del memorial explicativo como documento descriptivo de la realidad imperante en el sector que es objeto de la solicitud de rezonificación.
En el caso de autos, la Asociación de Residentes nos plantea que la Junta de Planificación violó la referida dis-posición reglamentaria al aprobar la rezonificación sin que el memorial explicativo sometido por el señor Fernández Martínez cumpliera los requisitos de la Sec. 4.06 del Regla-mento de Zonificación, supra. Tiene razón.
El memorial explicativo sometido por el promovente de la rezonificación contiene sólo la información siguiente:
Se propone rezonificar un solar propiedad del Sr. Manuel Fernández Martínez, en C-l ó CO-1, el mismo esta [sic] locali-*299zado en la Calle #2, Blq. A-19, urbanización Parkside, Caparra Hgts. Guaynabo, P.R. El cambio de zonificación se basa en que el uso actual que se le esta [sic] dando al solar es comercial, ya que en las facilidades se encuentran unas oficinas de Great Concept, dedicada al mercadeo de productos.
El área donde ubica el solar, esta [sic] rodeado de zonificacio-nes comerciales; colindando por el lado Norte se encuentran unos solares comerciales C-3, al Este a menos de 100 metros hay zonificaciones C-4 (Caparra Shopping Center) al Oeste aproximadamente a 100 metros un C-4, (San Patricio Shopping Center).
En el local se han preparado 5 estacionamientos que son suficiente para la cantidad de personas que laboran en el local, ya para la cantidad de personas que laboran en el local, ya que esta [sic] es una oficina que utiliza poco personal.
El solar objeto de este cambio de zonificación tiene las si-guientes colindancias:
Sin ningún otro particular, queda de usted Atentamente, Daniel Gómez Fdo.
Apéndice, pág. 28.
Este memorial explicativo difícilmente puede colocar a la Junta de Planificación en condiciones adecuadas para concebir el impacto de la rezonificación propuesta. Nótese que no contiene una discusión con respecto a aspectos esenciales que el Reglamento de Zonificación requiere que se incluyan, tales como una descripción clara y completa del área que sería afectada por la rezonificación, así como las razones que apoyan la solicitud de cambio de zonifica-ción y el beneficio que derivaría la comunidad o el sector con respecto éste.
Más aún, el referido memorial omite información signi-ficativa, ya que está huérfano de una descripción de las colindancias del solar que es objeto de la solicitud. Debe advertirse que éste señala que “[e]l solar objeto de este cambio de zonificación tiene las siguientes colindancias”. Luego de ello no especifica cuáles son tales colindancias. Esta omisión resulta significativa, más aún cuando las úni-cas zonas circundantes que se destacan en el memorial ex-*300plicativo se encuentran a una distancia de alrededor de cien (100) metros del solar objeto de la solicitud de una rezonificación. Asimismo, no hemos hallado ningún otro documento en el expediente que supla esta clara deficiencia. Por ello resulta forzoso concluir que al no in-cluir en el memorial explicativo toda la información reque-rida por la Sec. 4.06 del Reglamento de Zonificación, supra, o al menos, aquella información pertinente que razonable-mente pudo haber obtenido el allí peticionario Fernández Martínez, la solicitud de rezonificación era defectuosa.
Estimamos que esta omisión fue significativa y que la Junta de Planificación debió rechazar de plano la solicitud, más aún cuando no podía dispensar a Fernández Martínez del cumplimiento de lo requerido en la sección (según lo dispone el Reglamento de Zonificación), toda vez que no se satisfizo lo dispuesto en la propia Sec. 4.06 del Reglamento de Zonificación, supra. Esta sección condiciona la otorga-ción de una dispensa del cumplimiento de cualquiera de los requisitos establecidos en ella por parte de la Junta, a que la parte promovente demuestre satisfactoriamente que no puede cumplirlos. Indica, además, la sección que “[e]n tal circunstancia el peticionario deberá solicitar la dispensa mediante carta que fundamente la petición de dispensa”. Sec. 4.06 del Reglamento de Zonificación, supra, pág. 47. En el expediente no hemos encontrado ninguna solicitud escrita al respecto, ni ninguna razón que justifique el incumplimiento.
B. Como segunda razón para solicitar la revocación de la autorización de rezonificación, la Asociación de Residen-tes destaca que la rezonificación autorizada por la Junta de Planificación viola la See. 84.03(2) del Reglamento de Zo-nificación, supra, pág. 261. Dicha sección requiere que se provea un (1) espacio para el estacionamiento de vehículos *301por cada veinticinco (25) metros cuadrados de área bruta dedicada a ofieina.(11)
Surge de la resolución apelada ante nos, que el solár que es objeto de la rezonificación tiene una cabida total de cuatrocientos ochenta (480) metros cuadrados. Véanse: la Resolución Z-4-A-24, Apéndice, pág. 6; la Solicitud de en-mienda al mapa de zonificación, Apéndice, pág. 29. Del ex-pediente surge que el área bruta dedicada a oficina con-siste de unos doscientos (200) metros cuadrados. De acuerdo con la See. 84.03(2) del Reglamento de Zonificación antes citada, la estructura debía proveer un espacio de es-tacionamiento “por cada veinticinco (25) metros cuadrados, o parte de éstos, de área bruta de piso dedicado a tales fines”. Surge claramente que, a la luz de esta disposición reglamentaria, el solar rezonificado debía contar con un número mínimo de ocho (8) estacionamientos para vehículos. En el memorial explicativo, aseguran contar con sólo cinco (5) espacios para ello, lo que claramente viola la Sec. 84.02 del Reglamento de Zonificación, supra, págs. 259-261.
Más aún, en el memorial explicativo presentado ante la Junta de Planificación los promoventes aseguran que esa cantidad de estacionamientos es suficiente para suplir las necesidades de espacios de estacionamientos “para la can-tidad de personas que laboran en el local”. Debemos adver-tir, en primer lugar, que Fernández Martínez no expresa el número de empleados que laboran en su oficina. En se-gundo lugar, es preciso destacar que el número de estacio-namientos mínimos que el Reglamento de Zonificación *302exige que se habiliten para operar una oficina como la que se describe en el caso de autos tiene como objetivo atender no sólo las necesidades de las personas que laboran en el local, sino también las necesidades de la oficina en virtud de la clientela que será atendida en ella. La razón aducida por el promovente Fernández Martínez no justifica la eva-sión del claro mandato reglamentario, más aún cuando pretende operar una oficina dedicada al mercadeo de pro-ductos comerciales, lo que sin duda requerirá un número de estacionamientos mayor al requerido para ubicar sólo a los empleados que laborarán en ella.
Por otro lado, la Asociación de Residentes presentó ante el organismo administrativo una fotografía del local de Fernández Martínez. Dicha fotografía forma parte del ex-pediente administrativo y ella revela claramente que el área destinada para estacionamiento incumple otras dispo-siciones reglamentarias del Reglamento de Zonificación.
La See. 84.02(1) del Reglamento de Zonificación, supra, pág. 259, exige, en lo pertinente, que
Las áreas de estacionamiento de vehículos se diseñarán en forma funcional, esto es, para que cualquier vehículo pueda mo-verse sin que se vea impedido de hacerlo por otros vehículos estacionados, a menos que ello se disponga así en este Regla-mento, ni obligado a entrar en el tránsito en retroceso. (Enfasis suplido.)
Contrario al claro mandato reglamentario, el local de Fernández Martínez provee un área para que los autos sean estacionados en una sola hilera, esto es, uno tras otro. Esto, según los términos de la precitada sección reglamen-taria, equivale a un solo estacionamiento funcional, ya que no permite que los vehículos sean movidos sin que lo impi-dan otros vehículos estacionados.
No negamos que la Junta de Planificación posee cierta flexibilidad para discernir y actuar dentro del ámbito de los poderes delegados. Sin embargo, en este caso no surge del expediente que la Junta de Planificación haya dispen-*303sado a Fernández Martínez del cumplimiento de estos re-quisitos ni que existan razones para que dicha entidad pu-diera haberlo hecho.
C. La Asociación de Residentes plantea también que la Junta de Planificación no actuó en conformidad con la See. 4.06 del Reglamento de Zonificación, supra, pág. 47, que dispone, en lo pertinente, lo siguiente:
Cuando se tratare de una solicitud de enmienda a una perte-nencia para la cual la Junta había denegado anteriormente una solicitud similar, será necesario que el peticionario demuestre por escrito que ha habido cambios sustanciales en las condicio-nes del área o sector donde radica la petición de cambio, en comparación con las existentes cuando se tomó dicho acuerdo, que amerite que la Junta considere nuevamente la sobeitud. De no demostrarse los cambios en las condiciones, la Junta podrá actuar sobre la solicitud, denegándola sin que sea objeto de una nueva vista pública. La denegatoria se notificará a la parte in-teresada mediante resolución. Véase, además, Montoto v. Lorie, supra.
Argumentan los recurrentes que la Junta de Planifica-ción había denegado solicitudes de rezonificación similares a la solicitada y aprobada a Fernández Martínez en solares aledaños al de éste. Por ello, razonan que la Junta debió observar las normas procesales establecidas en la preci-tada disposición reglamentaria.
No negamos que las actuaciones de la Junta de Planificación con respecto a los solares colindantes o cercanos a aquel que es objeto de una solicitud de rezonificación resultan pertinentes para evaluar la adecuacidad de tal solicitud. Sin embargo, la disposición reglamentaria que la Asociación de Residentes señala como fundamento de su reclamo es invocable sólo en aquellas instancias en las que la Junta de Planificación deniega previamente una solicitud de rezonificación con respecto a un solar o una propiedad y posteriormente se presenta una solicitud de rezonificación similar en relación con esa misma propiedad. No se refiere a solicitudes similares de rezonificación relativas *304a distintos solares o propiedades, como tratan los ejemplos que nos plantean la Asociación de Residentes. Por lo tanto, consideramos inmeritorio el señalamiento de la Asociación de Residentes sobre este aspecto.
A pesar de lo anterior, estimamos que la Junta actuó de forma arbitraria y caprichosa al autorizar la rezonificación impugnada, ya que la solicitud no cumplió con la Sec. 4.06 del Reglamento de Zonificación, supra, y la estructura ubi-cada en el solar objeto de la solicitud carecía del número mínimo de estacionamientos requerido por la See. 84.03(2) del mismo reglamento, supra, pág. 261. Erró la Junta de Planificación al autorizar la rezonificación solicitada sin que se subsanaran estas serias deficiencias.
V
En resumen, la solicitud de rezonificación presentada por el señor Fernández Martínez ante la Junta de Planifi-cación careció de la información esencial que requiere el Reglamento de Zonificación en su Sec. 4.06, supra. Ade-más, la estructura existente en el solar de su propiedad no satisface la See. 84.03(2) del referido reglamento, supra, la cual regula el número mínimo de estacionamientos que de-berían ser provistos en el área. Por último, la autorización de la rezonificación por la Junta de Planificación consti-tuyó una zonificación aislada, lo que sin duda invalida la rezonificación autorizada. Ante todo lo anterior, procede re-vocar la resolución que autorizó la referida rezonificación y reinstalar la zonificación de distrito R-3 previamente existente. Cualquier operación en el referido solar de un uso no autorizado por la zonificación reinstalada, consti-tuye una violación de ley castigable por las leyes y regla-mentos que rigen nuestro ordenamiento de zonificación.

Se emitirá la sentencia correspondiente.


 El recurso de autos fue instado bajo la vigencia de la disposición de la Ley de la Judicatura de Puerto Rico de 1994 que establecía que las decisiones administra-tivas, que antes eran revisadas por el extinto Tribunal Superior de San Juan, serían consideradas en apelación directamente por este Foro. Plan de Reorganización de la Rama Judicial Núm. la de 28 de julio de 1994 (4 L.P.R.A. see. 22 et seq.). Véase Farmacias Moscoso, Inc. v. K-Mart Corp., 138 D.P.R. 497 (1995).


 La Asociación de Residentes había presentado ante nos un recurso de apela-ción, previo al recurso que hoy nos ocupa. Véase Asociación de Residentes Park Side, Inc. v. Junta de Planificación de Puerto Rico, AA-95-112. En aquella ocasión deses-timamos el recurso por haber sido presentado prematuramente. Asociación de Resi-dentes de Park Side, Inc. v. Junta de Planificación de Puerto Rico, Resolución de 6 de febrero de 1996.


 El Reglamento de Zonificación (Reglamento de Planificación Núm. 4), Junta de Planificación de Puerto Rico, Santurce, 1992 (en adelante el Reglamento de Zoni-ficación) define “ecosistema” como:
"... la unidad funcional básica que constituyen organismos vivos (comunidad biótica) y su ambiente no viviente (abiótico), cada uno de los cuales influye sobre la *285propiedad del otro, mediante el intercambio cíclico de materia y energía entre sus componentes, siendo ambos necesarios para la conservación de la vida tal como la tenemos en la tierra.” Sec. 2.01 del Reglamento de Zonificación, supra, pág. 11.


 La Ley Orgánica de la Junta de Planificación de Puerto Rico dispone, en parte, que “[l]as actuaciones, decisiones o resoluciones de la Junta de Planificación en el ejercicio de sus funciones cuasi legislativas, tales como la adopción y promul-gación de reglamentos y mapas de zonificación o las enmiendas a los mismos, serán finales ...”. 23 L.P.R.A. sec. 63d(b). Asimismo, expresa que la revisión judicial se limitará exclusivamente a cuestiones de derecho.


 Las seis (6) categorías de problemas identificados en el Plan de Usos del Terreno para la Región Metropolitana de San Juan, Santurce, Junta de Planifica-ción, 31 de marzo de 1982 (en adelante el Plan de Usos del Terreno) son: (1) la escasez de terrenos desarrollables, (2) la densificación uniforme, (3) la especializa-ción de los usos, (4) la insuficiencia de la infraestructura, (5) las amenazas a los sistemas naturales y (6) los patrones de desarrollo que estimulan un consumo inefi-ciente de energía.


 Existen variantes de la práctica denominada como “rezonificación aislada”. Al respecto se mencionan las siguientes: la rezoni cación aislada a la inversa (“reverse spot zoning”) la cual designa aquella situación en la que se le da a un solar una clasificación más restrictiva, y la zonificación parcial {partial zoning o piecemeal zoning), la cual se refiere a zonificaciones parciales realizadas sobre áreas que care-cen de una zonificación o algún plan de zonificación. Véase O.M. Reynolds Jr., “Spot *292ZoningA Spot That Could be Removed from the Law, 48 Wash. U.J. Urb. & Contemp. L. 117, 118 (1995).


 El término recoge la imagen de dominós colocados en una hilera que caen cuando el primero de la ñla es empujado.


 De hecho, se ha llegado incluso a señalar que la zonificación de solares indi-viduales de pequeña cabida origina una presunción de invalidez sobre la acción gu-bernamental que corresponde rebatir a quien la defienda. Véanse, además: Chapman v. City of Troy, 4 So. 2d 1 (1941); Davis v. City of Mobile, 16 So. 2d 1 (1943); Johnson v. City of Huntsville, 29 So. 2d 342 (1947). Algunos tribunales, sin embargo, le han otorgado poca importancia al tamaño del área rezonificada al momento de evaluar la validez de la rezonificación. Kutcher v. Town Planning Commission, 88 A.2d 538 (1952); Miss Porter’s School v. Town Plan & Zoning Com’n, 198 A.2d 707 (1964).


 Las solicitudes identificadas son las siguientes: (1) 94-16-0305, JPZ, calle 4, Bloque B-5 (solicitud para establecer oficina de contadores); (2) 94r-Í6-0301 JPZ, calle 4, Bloque C-7 (solicitud para establecer negocio de venta de plantas ornamen-tales); (3) 91-16-1542, JPZ, calle 4, Bloque C-3, (solicitud para establecer local de-dicado a la venta de ropa y salón de belleza); (4) 91-16-0083, JPZ, calle 4, Bloque B-2 (solicitud para establecer una oficina comercial); (5) 90-16-1394, calle 5, Bloque C-22 (solicitud para establecer una oficina comercial).


 El Reglamento de Zonificación requiere que cuando no sea por iniciativa de la Junta de Planificación, ésta podrá considerar la rezonificación de un sector o solar según uno de los distritos de rezonificación establecidos por el reglamento cuando la parte promovente someta, además del memorial explicativo, la información si-guiente: evidencia de haber notificado a los vecinos la intención de rezonificar, (según los criterios que el propio reglamento establece); un plano de localización con infor-mación sobre el Norte, la propiedad que es objeto de la petición, las propiedades de los vecinos que han sido notificados y los usos circundantes, y la cabida del solar en metros cuadrados. La Junta podrá requerir aquella información adicional que estime pertinente o dispensar a una parte de la presentación de aquella información cuando se demuestre que resulta imposible cumplir con lo requerido.


 El texto completo de la See. 84.03(2) del Reglamento de Zonificación, supra, pág. 261, dispone:
“84.03 —Provisión de Espacios de Estacionamiento de Vehículos— Los espacios mínimos de estacionamiento de vehículos a proveerse se determinarán según se in-dica a continuación:
“2. Oficinas, excepto las que se atienden más adelante en este Inciso-LJn (1) espacio por cada veinticinco (25) metros cuadrados, o parte de éstos, de área bruta de piso dedicada a tales fines.”